Citation Nr: 0740774	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1945 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Although the February 2005 rating decision and April 2005 
Statement of the Case (SOC) reflect that the RO addressed the 
threshold preliminary issue of whether there was new and 
material evidence to reopen the claim, so, too, must the 
Board make this initial determination because this, in turn, 
affects the Board's jurisdiction to adjudicate the underlying 
claim on the merits (de novo).  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).

In July 2007, the Board requested an opinion from an 
Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2007).  The IME responded in 
November 2007.

Based, in part, on the IME's opinion, the Board is reopening 
the claim for service connection for a heart disorder, but 
the Board is then remanding this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for still 
additional development prior to further adjudication.

FINDINGS OF FACT

1.  The RO denied an application to reopen the claim for 
service connection for a heart condition in May 1988, and the 
veteran did not appeal.

2.  Evidence added to the file since that May 1988 decision, 
however, concerning the issue of entitlement to service 
connection for a heart disorder, is not cumulative of 
evidence already of record and raises a reasonable 
possibility of substantiating this claim.


CONCLUSION OF LAW

Evidence received since the May 1988 rating decision, which 
denied the veteran's claim for service connection for a heart 
condition, is new and material and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist the 
veteran in the development of a claim.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2007), and the implementing VA 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service-
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(discussing the VCAA's notice and duty to assist requirements 
specifically in the context of a petition to reopen a 
previously denied, unappealed claim and indicating, among 
other things, that the veteran must be apprised of the 
specific deficiencies in the evidence when his claim was 
previously considered and denied).  Also, to the extent 
possible, VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.  See 
also Mayfield v. Nicholson, 
07-7130 (Sept. 17, 2007) (Mayfield IV).

Here, since the Board is reopening the claim and directing 
further development and readjudication of it on the 
underlying merits once the claims file is returned to the RO 
via the AMC, it would be premature to determine whether there 
has been compliance with the VCAA until the requested remand 
development has been completed.

Analysis

The veteran originally applied for service connection for a 
heart disorder in July 1968, only a month after his military 
service ended.  The medical evidence then of record consisted 
of his service medical records (SMRs) and an October 1968 VA 
examination report.  

The service medical records reveal that, in an October 1963 
report of medical examination for re-enlistment, a harsh 
systolic murmur was noted at the lowest apex.  The diagnosis 
was functional heart murmur.  In December 1963, the veteran 
presented with complaints of pain in the left lateral and 
left precordial chest area.  It was noted that he had a Grade 
I apical systolic murmur.  A subsequent X-ray of his chest 
was negative.  

The October 1968 report of VA examination notes the veteran 
said he had no heart trouble and, upon examination, his heart 
sounded regular and clear.  There were no murmurs and 
peripheral vessels were not thick.  



Upon consideration of this evidence, the October 1968 rating 
decision denied service connection for heart a heart 
disorder, finding that the then current VA examination had 
revealed no abnormality of the heart, so no then current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (Service connection presupposes a current diagnosis of 
the claimed disability).

A November 1968 RO letter informed the veteran of that 
October 1968 rating decision and of his procedural and 
appellate rights.  There is no indication he did not receive 
that letter or that the United States Postal Service returned 
it to the RO as undeliverable.  Neither is there any 
indication he filed a timely notice of disagreement (NOD) in 
response to that denial of his claim, to initiate an appeal.  
Thus, the October 1968 rating decision became final and 
binding on him based on the evidence then of record.  
38 C.F.R. § 20.1103.  

Many years later, in February 1988, the veteran requested 
reconsideration of his claim for service connection for a 
heart condition.  The additional evidence considered in 
response to his petition consisted of VA and private 
treatment records.  The VA records revealed he had received 
treatment in the cardiology clinic and that his symptoms had 
been assessed as angina and that he had had abnormal 
electrocardiogram (ECG) results.  The private treatment 
records reflect that, in January 1987, he had sought 
treatment for complaints of chest pain and underwent surgery 
for these complaints.  These records also note he had 
undergone aortic valve replacement and four bypass grafts.  

Also in connection with his 1988 request for reconsideration 
of his claim, the veteran requested that his treatment 
records from Fort Gordon Army Medical Center be obtained.  A 
May 1988 response to the RO's request for these treatment 
records notes that inpatient or outpatient records were 
unavailable at that time.  

Accordingly, a May 1988 rating decision confirmed the prior 
denial of service connection for a heart condition, finding 
that new and material evidence had not been presented to 
reopen this claim.  A June 1988 RO letter informed the 
veteran of that May 1988 rating decision and of his 
procedural and appellate rights.  There is no indication he 
did not receive that letter or that the United States Postal 
Service returned it to the RO as undeliverable.  Neither is 
there any indication he filed a timely NOD in response to 
that denial of his claim, to initiate an appeal.  Thus, 
that May 1988 rating decision also became final and binding 
on him based on the evidence then of record.  38 C.F.R. 
§ 20.1103.  That decision was the last final denial of this 
claim.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims file.  38 C.F.R. 
§ 3.156; see also Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  The 
evidence, even if new, must be material, in that it is 
evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and reconsidered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the evidence 
in question is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; see also 
Justus v. Principi, 3 Vet. App. 510 (1992).



Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Further, certain chronic conditions, 
per se, including heart disease, will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence added to the claims file since the May 1988 
rating decision includes more recent records of VA and 
private treatment for the veteran's cardiovascular 
complaints, a November 2004 medical statement from his 
private cardiologist, a January 2005 VA heart examination 
report and opinion, and the November 2007 IME opinion.  

The VA and private medical records reflect the veteran's 
ongoing treatment for cardiac-related complaints.  

The November 2004 statement from the veteran's cardiologist 
reflects that the veteran's service medical records had been 
reviewed and notes that he had a systolic heart murmur while 
on active duty in 1963.  The cardiologist concludes that the 
veteran's "current condition of valvular heart disease is 
likely related to the prior history of systolic murmur or is 
at least as likely as not related."  

The January 2005 report of VA examination reflects that, 
based on examination of the veteran and a review of his 
medical history, it is less likely than not that the murmur 
heard during military service is related to his current 
cardiac condition (coronary artery disease, coronary artery 
bypass graft surgery, aortic insufficiency or aortic valve 
replacement).  The rationale is that he had no clinical 
evidence of aortic insufficiency during military service.  

Because of these conflicting medical opinions, in July 2007 
the Board requested additional comment from the IME.  He 
responded in November 2007, indicating he had reviewed the 
veteran's medical history, including the November 2004 
opinion from his private cardiologist as well as the January 
2005 VA opinion to the contrary.  The IME concluded that "it 
is very likely that the harsh systolic murmur and grade I 
apical systolic murmur reported in 1963 were related to [the 
veteran's] subsequent aortic insufficiency."  

These treatment reports and opinions were not of record at 
the time of the May 1988 rating decision and, therefore, were 
not considered when previously adjudicating and denying the 
claim.  So this additional evidence is new.  It also is 
material, however, because some of it suggests a link between 
the veteran's current heart-related ailments and those noted 
during his military service.  Hence, this evidence raises a 
reasonable possibility that his claim will be established.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998) and 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  Thus, his 
claim is reopened.  38 C.F.R. § 3.156.

But as already alluded to, the Board will temporarily defer 
adjudicating the underlying claim on the merits pending 
completion of the additional development of this claim on 
remand.


ORDER

The petition to reopen the claim for service connection for a 
heart disorder is granted, subject to the further development 
of this claim on remand.


REMAND

Although the veteran's claim for service connection for a 
heart disorder has been reopened, before addressing the 
underlying merits of this claim, the Board finds that 
additional development is required.

As mentioned, in November 2007 VA received an IME opinion 
concerning the veteran's claim - indicating the most likely 
etiology for the crescendo murmur heard in 1963 ([i.e., 
during service) and the subsequent aortic sclerosis.  The IME 
said the most common cause of valvular disease in a person 
such as the veteran, who had a prior aortic stenosis murmur 
at a young age, who subsequently required aortic valve 
replacement at the relatively young age of 59 would be a 
"congenital" bicuspid valve.  The IME further indicated 
that he was unable to locate the bypass surgery report or the 
pathology report concerning the veteran's aortic valve 
replacement, and that the best way to include or exclude this 
diagnosis would be to obtain the pathology report and/or the 
surgical evaluation at the time of the bypass surgery.  He 
then explained what the findings in these reports would 
suggest concerning etiology, noting that if they demonstrate 
a tri-leaflet valve then it would make it unlikely that the 
veteran's valvular disease was related to his prior diagnosed 
murmur in 1963.  Whereas, if the operative report and/or 
pathology report demonstrate a bicuspid valve then it is 
likely that the prior murmur heard in 1963 is related to his 
valvular disease.  In the absence of these two reports, said 
the IME, he would have to conclude that it is more likely 
than not that the aortic murmur is related to a bicuspid 
valve.



In a December 2007 statement (response brief) the veteran's 
representative argued this IME opinion is sufficient to grant 
service connection because of the linkage to the veteran's 
military service.  But the representative makes no mention of 
the IME acknowledging he was providing his opinion based on 
incomplete evidence - namely, his inability to review the 
pathology report and/or the surgical evaluation report 
concerning the veteran's bypass surgery and aortic valve 
replacement, evidence that could provide critical information 
concerning the likely etiology of the veteran's current heart 
disorder.  Aside from this, even viewing the opinion in a 
light most favorable to the veteran's claim (see 38 C.F.R. 
§ 3.102 requiring that VA resolve all reasonable doubt in the 
veteran's favor), the IME traced the veteran's heart defect 
to a "congenital" bicuspid valve.  This is important to 
point out because disability attributable to "congenital" 
abnormalities (meaning a defect the veteran had prior to 
entering military service) generally cannot be service 
connected as a matter of express VA regulation.  See 
38 C.F.R. §§ 3.303(c), 4.9.  There is only a limited 
exception to this prohibition.  According to a precedent 
opinion of VA's General Counsel, VAOPGCPREC 82-90, 55 Fed 
Reg. 45,711 (July 18, 1990), service connection may be 
awarded for superimposed disability due to aggravation of 
congenital disease, but not congenital defect.  Where there 
is superimposed disease or injury, service connection for 
resultant disability may be warranted.  See, too, Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).

Consequently, a remand is required to try and obtain the 
bypass surgery report and the pathology report concerning the 
veteran's aortic valve replacement.  See 38 C.F.R. 
§ 3.159(c).  Concerning this evidence, it is noted that, 
during his January 2005 VA examination, the veteran reported 
that he had received cardiac care at Fort Gordon and 
Moncrieff Army Hospital and that he was referred to Richmond 
Memorial Hospital where he had coronary artery bypass graft 
surgery and aortic valve replacement.  Although treatment 
records from Richmond Memorial Hospital have been obtained, 
these records do not include the surgical report and/or 
pathology report.

And inasmuch as the November 2007 IME opinion indicates the 
veteran's heart condition is "congenital" in nature, i.e., 
it pre-existed his military service, once the bypass surgery 
report and pathology report concerning the aortic valve 
replacement are obtained, the veteran's claim must be 
readjudicated in light of this additional evidence - 
including in the context of determining whether there is 
clear and unmistakable evidence he had a pre-existing (i.e., 
"congenital") heart defect and, if he did, whether there 
also is clear and unmistakable evidence this pre-existing 
condition was not aggravated by his military service beyond 
its natural progression.  See VAOPGCPREC 3-2003 (July 16, 
2003) (where VA's General Counsel issued a precedent opinion 
holding that, in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service beyond its natural progression).  The 
claimant-veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  With the veteran's assistance and, if 
necessary, authorization, obtain the 
surgery report from his heart bypass 
surgery and the pathology report 
concerning his aortic valve replacement, 
to which he referred during his January 
2005 VA examination.  [and which the IME 
indicated in November 2007 would be 
critically helpful in determining 
etiology]  If the efforts to obtain this 
additional evidence are unsuccessful, and 
further attempts would be futile, 
expressly document this in the claims 
file and notify the veteran in accordance 
with 38 C.F.R. § 3.159.

2.  Upon completion of the foregoing and 
any additional development deemed 
necessary, to include obtaining a medical 
opinion concerning whether the veteran 
had a pre-existing "congenital" heart 
defect and, if so, whether it was 
aggravated during his military service 
beyond its natural progression, the AMC 
should readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  This readjudication of his 
claim includes determining whether he 
clearly and unmistakably had pre-existing 
("congenital") heart disease, but not 
defect, when entering the military and, 
if so, whether it clearly and 
unmistakably was not aggravated during 
service by superimposed disease or 
injury, beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).  
See, too, VAOPGCPREC 82-90, 55 Fed Reg. 
45,711 (July 18, 1990) (indicating 
service connection may be awarded for 
superimposed disability due to 
aggravation of congenital disease, but 
not congenital defect.  Where there is 
superimposed disease or injury, service 
connection for resultant disability may 
be warranted).  See, too, Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); 
and VAOPGCPREC 11-99 (Sept. 2, 1999).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


